UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 7)* Kona Grill, Inc. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 50047H 201 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) oRule 13d-1(c) SRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.50047H201 Page 2 of5 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITY ONLY) Richard J. Hauser 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.3% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN (1) Includes 22,300 shares issuable upon the exercise of stock options. (2) Includes 393,407 shares owned by the Reporting Person’s spouse, 200,000 shares owned by Kona MN, LLC (“Kona MN”), of which the Reporting Person and the Reporting Person’s spouse are control persons, and 11,500 shares owned by a trust for the benefit of the Reporting Person’s children. CUSIP No.50047H201 Page3 of5 Item 1. (a)Name of Issuer:Kona Grill, Inc. (b)Address of Issuer's Principal Executive Offices: 7150 E. Camelback Road, Suite 220 Scottsdale, Arizona85251 Item 2. (a)Name of Person Filing:Richard J. Hauser (b)Address of Principal Business Office or, if none, Residence: 50 S. 6th Street, Suite 1480 Minneapolis, Minnesota55402 (c)Citizenship or Place of Organization:United States (d)Title of Class of Securities:Common Stock (e)CUSIP Number:50047H201 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act. (b) o
